Citation Nr: 0605429	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in October 1981.  He died in April 1991.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at personal hearings at the RO 
in August 2003 and March 2004.  The appellant's son testified 
at the August 2003 hearing.  This matter was previously 
before the Board and was remanded in November 2004.


FINDINGS OF FACT

1.  The veteran died in April 1991; the cause of death listed 
on his death certificate was massive laceration of neck, face 
and head due to vehicle accident.

2.  At the time of death, service connection had been 
established for demyelinating disorder, evaluated as 30 
percent disabling and for bilateral hearing loss, evaluated 
as noncompensable.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2001, October 2003 and January 2005 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The January 2005 letter also advised the 
appellant to submit any relevant evidence in her possession.  
The Board finds that these documents fulfilled VA's duty to 
notify, including the duty to notify the appellant to submit 
any pertinent evidence in her possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical opinions, VA 
treatment records and a VA medical opinion.  The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  As such, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as massive laceration of 
the neck, face and head due to a motor vehicle accident.  The 
veteran's death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  At 
the time of the veteran's death, service connection had been 
established for demyelinating disorder, evaluated as 30 
percent disabling and for bilateral hearing loss, evaluated 
as noncompensable.

The Board initially notes that the appellant and her 
representative do not contend, nor does the record 
demonstrate, that the veteran's noncompensable service-
connected hearing loss in any way caused or contributed to 
the veteran's death.  Rather, the appellant and her 
representative have argued that the veteran's service-
connected demyelinating disorder contributed to his death.  
Specifically, the appellant and her representative have 
argued that the veteran's service-connected demyelinating 
disability caused him to have an incapacitating neurological 
event which in turn caused his fatal vehicle accident.  The 
appellant has submitted an April 2002 supporting statement 
from R. D. which states that he talked to the veteran 
immediately prior to his fatal car accident and the veteran 
was complaining of leg pain and stress and that the stress 
put too much on him.  

The claims file includes several medical opinions.  In a May 
1999 letter, Dr. P.D. Holmes wrote that he had reviewed the 
veteran's records and believed that the veteran's fatal 
vehicle accident "may well have been the result and 
consequence of a neurologic event namely abrupt physical 
incapacitation."  In the same letter, Dr. Holmes also stated 
that " there is a distinct possibility that his accident may 
well have been a consequence of a neurologic event."  An 
August 2000 letter from Dr. Holmes states that his opinion 
after reviewing the death certificate and police report 
remained unchanged and that his conclusion with reference to 
the cause of the accident was that it was a neurological 
event rendering the deceased abruptly incapacitated and 
therefore the cause of the accident while resulting in his 
death cannot be excluded.  

In August 2005, a VA physician reviewed the veteran's medical 
records, including the accident report, and noted that the 
accident report showed that the veteran's vehicle veered off 
the roadway to the right and, failing to negotiate the curve 
of the road to the left, went across the road in a skid and 
went off the roadway.  The physician noted that human error, 
misperception, and mechanical error were all possible reasons 
why the car veered off the road.  He went on to state that 
since the veteran was able to respond by oversteering and 
trying to maintain control of the vehicle, it was unlikely 
that he was unconscious or totally incapacitated.

In reviewing the medical opinion of record, the Board notes 
that the May 1999 opinions from Dr. Holmes are speculative to 
a large extent - they simply state that the vehicle accident 
may well have been the result and consequence of a neurologic 
event and that there is a distinct possibility that his 
accident may well have been a consequence of a neurologic 
event.  Although the August 2000 letter is not entirely 
clear, Dr. Holmes appears to be saying that a neurological 
event as the cause of the accident that resulted in his death 
cannot be excluded.  The opinions do not go to establishing a 
causal relationship between the veteran's service-connected 
disability and the veteran's fatal vehicle accident - they 
simply indicate that such a relationship is possible.  

The Board finds that the opinions expressed by Dr. Holmes are 
too speculative to have significant probative value.  In this 
regard, the Board notes that medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Thus, medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight. Id.  

On the other hand, the Board notes that the August 2005 VA 
medical opinion shows that after reviewing the medical 
opinions on file regarding the cause of the veteran's death, 
and reviewing the accident report and the veteran's medical 
records, the examiner believed that because the accident 
report showed that the veteran was able to respond by 
oversteering and trying to maintain control of the vehicle 
that it was unlikely that he was unconscious or totally 
incapacitated at the time of the accident.  The Board finds 
this opinion to be more persuasive in that it is based on a 
thorough review of the medical evidence of records, it 
specifically states the likelihood of a causal relationship 
between the veteran's service-connected demyelinating 
disability and his fatal car accident, and the opinion 
proffered is supported by a clear rationale.  

Although R.D. has reported that the veteran sounded stressed 
and was complaining of leg pain approximately a half hour 
before the accident, the Board cannot accept this statement 
as competent evidence that the veteran as actually having any 
type of attack at that time associated with his service-
connected disability.  There were apparently no witnesses as 
to whether the veteran was undergoing some type of medical 
event at the time of the accident.  Evidence of an elevated 
blood alcohol level reported to the police is of record, but 
there is also of record a letter from the funeral home to the 
effect that the blood level test was conducted during the 
embalming procedure and was therefore tainted.  The Board is 
therefore left to a weighing of the available evidence.  All 
of the evidence is to a large extent speculative.  However, 
for reasons set forth above, the Board finds that the August 
2005 medical opinion is more persuasive than the opinions by 
Dr. Holmes.  The August 2005 examiner was apparently of the 
opinion that the fact that the veteran was over steering in 
an attempt to maneuver the vehicle back on to the roadway 
indicated that it was unlikely that he was unconscious or 
totally incapacitated.  Moreover, even if the Board were to 
find all of the medical opinions of record to be speculative 
(and thus of no evidentiary value), this would still not 
provide a basis for service connection since there would be 
no resulting state of equipoise of the positive and negative 
evidence.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected demyelinating disability was a contributory cause 
of death.  

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  However, there is no basis for 
finding that the cause of the veteran's death was in any 
manner related to his military service or a service-connected 
disability.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


